DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5-8, 10-18, and 20 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 8/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §§ 821.04(a), 823, and 1893.03(d). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Group I, Claims 1-3, 5-8, and 10-14, and Group II, Claims 15-18 and 20, is withdrawn because the shared technical feature of the two groups is a special technical feature that defines a contribution that each of the claimed inventions makes over the prior art.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Quayle Action

Drawings
The “swellable element housed within said housing completely above ground” (claim 1, emphasis added to indicate claimed subject matter not shown in the figures) must be shown or the feature(s) canceled from the claim(s).  See 37 CFR 1.83(a). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure should be amended to delete “are provided” at the end of the Abstract, because the phrase is implied and does not contribute to the conciseness of the Abstract.  See MPEP § 608.01(b).
Claim Objections
“a plant” in each of claim 2, line 2, claim 12, line 2, and claim 15, line 4 should be amended to recite –the plant—
“said transfer adapter” in claim 5, line 2 should be amended to recite –said moisture transfer adapter—
“the water-swellable element” in claim 6, line 4 should be amended to recite –the swellable element—
“said adapter” in each of claim 13, lines 2-3 and claim 16, line 3 should be amended to recite –said moisture transfer 
“a system” in claim 15, line 2 should be amended to recite –the system--
“a soil environment” in claim 15, line 3 should be amended to recite –the soil environment—
“a predetermined depth” in claim 15, lines 3-4 should be amended to recite –the desired depth--
“of any one of claim 15” in claim 20, line 1 should be amended to recite –of claim 15—
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references of record discloses or renders obvious all of the limitations of claims 1 and 15, specifically the feature of “a moisture transfer adapter configured to communicate moisture along its length from a desired location within the soil environment to the swellable element, wherein said desired location is other than the immediate soil environment vicinity of said housing,” in conjunction with the remaining claim features.
Beckmann, U.S. Patent No. 4,214,701 (submitted by Applicant on IDS filed 7/30/2020), for example, teaches a moisture transfer adapter (5 and/or 6; or 36; see figures 1 and 7, 4:56-59, 5:15-22, and 8:42-53) configured to communicate moisture along its length from a desired location within a soil environment (see id.) to a swellable element (1; or 39), wherein the desired location is the immediate soil environment vicinity of a housing (see id.) housing the swellable element.
Similarly, Emory et al., WO 2017/083673 A1, and Beaudou, FR 2735327 (both submitted by Applicant on IDS filed 5/7/2021), each teach a moisture transfer adapter see Emory et al. at figures 1 and 9 and paragraph [0044]; Beaudou at figures 1 and 2) to a swellable element (Emory et al. 40; Beaudou 4), wherein the desired location is the immediate soil environment vicinity of a housing (see Emory et al. at figure 1; Beaudou at figure 1) housing the swellable element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642